Citation Nr: 0942025	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  02-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for heart disease secondary 
to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1946 to September 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In this order, the RO denied the 
Veteran's claims for service connection for a heart disorder, 
as secondary to service-connected PTSD; a left calf disorder, 
as secondary to service-connected post traumatic arthritis of 
the left ankle; a right knee disorder; a left knee disorder; 
a right ankle disorder; and frostbite of the feet; and also 
denied a claim for entitlement to an increased rating for 
post-traumatic stress disorder (PTSD), then evaluated as 30 
percent disabling.  The Veteran filed a timely Notice of 
Disagreement (NOD) in November 2001 and, subsequently, in 
August 2002, the RO provided a Statement of the Case (SOC).  
In October 2002, the Veteran filed a timely substantive 
appeal to the Board. 

In August 2004, the Board remanded the appeal, requesting the 
Appeals Management Center (AMC) to ensure compliance with all 
notification action required by 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002 & Supp. 2009).  

In August 2005, the Veteran withdrew from appellate 
consideration his claims for entitlement to direct service 
connection for right knee and ankle disorders and frostbite 
of the feet, as well as entitlement to secondary service 
connection for a left calf disorder and to an increased 
rating for PTSD, and such withdrawal was not thereafter 
rescinded either explicitly or implicitly.

In July 2005 and August 2006, the RO issued Supplemental 
Statements of the Case (SSOCs) and, subsequently, returned 
the case to the Board.  As such, the Board finds that the 
provisions of the Board's August 2004 remand were complied 
with sufficiently.  Cf. Stegall v. West, 11 Vet. App. 268 
(1998).

In an October 2006 decision, the Board dismissed the 
Veteran's claims for entitlement to direct service connection 
for right knee and ankle disorders and frostbite of the feet, 
as well as entitlement to secondary service connection for a 
left calf disorder and to an increased rating for PTSD; and 
denied the claim for service connection for a left knee 
disorder, including arthritis.  In the same document, the 
Board remanded the appeal, requesting the Appeals Management 
Center (AMC) to: notify the Veteran and his representative of 
the amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by a service-connected disability; and to 
provide the Veteran with a VA cardiovascular examination by a 
board certified cardiologist for the purpose of determining 
the etiology of his heart disease and, specifically, whether 
the disorder was caused or aggravated by the Veteran's 
service-connected PTSD.  Having completed the required 
directives, in February 2008, the AMC issued an SSOC and, 
subsequently, returned the case to the Board.  As such, the 
Board finds that the provisions of the Board's October 2006 
remand were complied with sufficiently.  Id.

In May 2009, the Board requested an opinion from an 
independent specialist regarding the medical question 
presented in this case.  A July 2009 outside medical opinion 
was received by the Board, and a copy of that decision was 
provided to the Veteran and his representative.

The Veteran initially had requested a hearing before the 
Board in Washington, DC, but subsequently withdrew that 
request in writing in August 2008.


FINDINGS OF FACT

The medical evidence is in approximate equipoise as to 
whether the Veteran's service-connected posttraumatic stress 
disorder is one of the causes of his coronary artery disease.  


CONCLUSION OF LAW

Coronary artery disease is proximately due to a service-
connected disability.  38 U.S.C.A. § 5107(b) (West 2002 & 
2009); 38 C.F.R. §§ 3.102, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, the VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a heart 
disorder.  Therefore, any errors in complying with the 
requirements of the VCAA are irrelevant and no further 
development is needed with respect to this claim. 

II.  Service Connection

a.  Factual Background.  The Veteran essentially contends 
that his service-connected PTSD disorder caused or aggravated 
his heart disease.

Private treatment records indicate that the Veteran was 
treated for angina in late 2000.  In November 2000, private 
treatment records indicated that the Veteran underwent 
cardiac catheterization.  In the same month, surgeons 
performed an operation, placing a stent in a 90 percent 
stenosis in the second obtuse marginal branch.  

In a December 2000 VA treatment record, the examiner stated 
that the Veteran's coronary artery disease was certainly 
stress related.  The examiner further indicated that he had 
little doubt that, had the Veteran not had PTSD, his coronary 
artery disease would have been more problematic than it was.  

In a December 2000 VA PTSD examination report, the examiner 
noted that the Veteran had a note from his primary care 
physician stating that the Veteran's heart problems were 
stress-related and severe enough to cause him to be disabled.  
The examiner opined that the Veteran might have a valid claim 
for service connection on that account.

In a March 2005 VA examination report, the Veteran reportedly 
indicated that he had not experienced chest pain since 2000.  
The examiner noted that a chest X-ray, taken in September 
2004, indicated mild chronic obstructive pulmonary disease 
(COPD).  Upon physical examination, the Veteran had a regular 
heart rate, but with a slow rhythm of 48.  Palpation was 
normal.  The examiner noted hearing no rub, gallop, or 
murmur.  Pulses were normal, but the left ankle-brachial 
index (ABI) was slightly abnormal.  The diagnosis was, in 
pertinent part, arteriosclerotic heart disease, specifically 
coronary artery disease status post myocardial infarction 
with status post angioplasty and stenting in 2000.  In his 
conclusion, the examiner noted that the Veteran had a long 
history of arteriosclerotic heart disease and coronary heart 
disease.  However, he currently had a well-functioning heart 
with well-functioning heart valves.  In the examiner's 
opinion, it was less likely than not that the coronary artery 
disease was caused or aggravated by his PTSD.  

In a January 2007 VA examination report, the Veteran 
reportedly indicated having shortness of breath with some 
exertion, and chest pain about once a month relieved by 
nitroglycerin.  The examiner found that the Veteran's cardiac 
problems started in 1995.  After a physical examination and a 
review of the claims file, the examiner noted that the 
Veteran had dyslipidemia, had smoked for 61 pack years, and 
had hypertension.  All of these factors, plus the Veteran's 
gender and possible hereditary factors, were reasons for 
coronary heart disease.  The examiner noted that PTSD would 
tend to raise blood pressure and that statements from the 
Veteran's wife showed that the Veteran had significant 
degrees of body alteration during episodes of PTSD.  Because 
of this, the examiner believed that the disorder had some 
affect on the Veteran's coronary artery disease, most 
probably by blood pressure elevation through the years.  
Consequently, the examiner stated that it was at least as 
likely as not that there was a factor related to the 
Veteran's PTSD with the development of his coronary artery 
disease.  The examiner noted that he could not give a 
percentage among all the reasons that the Veteran might have 
had coronary artery problems related to PTSD.  

VA treatment records indicate that, in April 2007, the 
Veteran reported experiencing syncope and chest pain.  After 
the Veteran had a pacemaker installed, there were no further 
reports of chest pain.  

In a January 2008 VA medical opinion, authored after a review 
of the claims file, the clinician stated that the Veteran had 
nine risk factors for coronary heart disease, including 
tobacco use, diabetes mellitus type II, hypertension, 
dyslipidemia, peripheral vascular disease, obesity, and 
family history of heart disease.  She indicated that the 
Veteran's first diagnosis for arteriosclerosis in the 
coronary vessels occurred in 2000, when he was 72.  She 
stated that, thus far, no scientific evidence for a causative 
link between PTSD and heart disease had been found.  In 
contrast, the Veteran had an extraordinary degree of tobacco 
abuse, as well as the other risk factors, that placed him at 
exceptionally high risk for development of severe coronary 
artery disease and stroke.  The examiners opinion was that 
there was no scientific evidence to validate a causative 
connection between PTSD and heart disease or hypertension.  

In a July 2009 outside medical opinion, the clinician 
reviewed all the data in the file, noting each piece of 
evidence prior to writing his conclusion.  In his opinion, 
the clinician wrote that the Veteran's PTSD apparently 
started in 2002.  He noted that the Veteran did not exhibit 
significant signs of coronary artery disease until 2000 when, 
by cardiac catheterization, he showed extensive 3-vessel 
disease.  The clinician reported, in a scientific study, that 
autopsies showed that 77 percent of men under 35 dying in the 
Korean conflict of non-cardiac trauma had evidence of 
coronary arteriosclerosis with 20 percent having stenoses of 
more than 50 percent and 7 percent having stenoses of more 
than 75 percent.  The clinician noted that the Veteran had 
multiple risk factors for the development of coronary 
disease, including hypertension, hyperlipidemia, diabetes, 
and cigarette smoking, the most potent mediator of the 
production of coronary atherosclerosis by a factor of at 
least two; and that the Veteran continued to smoke.  The 
clinician further indicated that standard textbooks did not 
include PTSD as a risk factor for coronary artery disease.  
However, the clinician noted that both depression and mental 
stress predisposed to increased vascular risk.  Also, he 
stated that depression was strongly associated with coronary 
artery disease, but it was unclear if this was a cause, 
effect, or association.  

The clinician further indicated that in the July 2009 medical 
opinion that a 1999 study had concluded that there were clear 
associations between PTSD and somatic complaints and that 
there was converging evidence from the studies to suggest 
that PTSD was related to cardiovascular disorders.  However, 
the study indicated that examiners were to use caution in 
making a causal interpretation of findings relating PTSD to 
poor health.  The clinician also reported that, in a VA 
study, 1000 men who were assessed for their degree of PTSD by 
questionnaire were followed for the development of cardiac 
disease.  At the conclusion of the study, examiners found an 
association between the PTSD score and the development of 
myocardial infarction.  Although the association appeared 
statistically significant, the clinician noted that the 
effects appeared to be somewhat modest.  The clinician 
further noted that this was not a controlled study, and that 
higher PTSD scores also correlated with more smoking, 
depression, family history of CAD, and lower levels of 
education, making the differentiation between association and 
causality difficult.  The clinician indicated that in another 
uncontrolled study, Veterans with higher PTSD scores 
demonstrated a higher incidence of ekg abnormalities.  
However the study's authors indicated that the association 
could have been related to a third, uncontrolled variable and 
the authors noted that the Veterans with higher PTSD scores 
also smoked, drank more, and had higher depression scores.  
Another study showed that patients with PTSD had a reduction 
in their cholesterol with treatment, raising the possibility 
that PTSD might cause artherosclerosis by way of lipid 
modulation.  However, the lipids were measured upon 
hospitalization and at the completion of 90 days of inpatient 
treatment.  As such, the likelihood that the Veterans' diets 
and activities were the same in the hospital as they were 
outside a controlled environment was unlikely, and, thus, 
more than the PTSD symptoms were being addressed in the 
hospitalization.  Finally, the clinician noted that a 
significant number of patients with heart disease developed 
PTSD as a result of their cardiac conditions, again pointing 
out the challenges of dissecting cause from effect from 
association.  

Based on these studies, the clinician stated that it was 
certainly plausible that PTSD, through a variety of 
mechanisms, might cause and aggravate coronary artery 
disease, but that this was far from proven.  The clinician 
noted that the conclusion of causality from association was 
fraught with hazard and could subsequently be found to be 
incorrect.  The clinician stated that he did not believe that 
there was enough evidence to state that PTSD more likely than 
not caused or aggravated coronary artery disease.  He also 
stated that, even if PTSD played a role, it was certainly of 
modest magnitude.  The examiner noted that the Veteran's PTSD 
symptoms did not begin until somewhere between 1996 and 1998.  
He further opined that the gap of time between 1998 and 2000 
was too short to have accounted for the development of a 
severe degree of coronary atherosclerosis due to the slow 
progression of the disorder.  The clinician further stated 
that, had the young men in the Korean autopsy study lived, 
for the most part, they would not have developed symptoms for 
another 30 to 40 years.  Therefore, even if PTSD were a 
contributing factor, the examiner believed that it would be a 
very modest one, in light of the Veteran's other profound and 
overwhelming risk factors.  As such, the clinician's opinion 
was that the Veteran's PTSD likely meaningfully either caused 
or exacerbated his cardiac disease. 

b.  Law and Regulations.  

(i).  Service Connection.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  
	
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

(ii).  Secondary Service Connection.  Pursuant to 38 C.F.R. § 
3.310(a), a "disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  See Evans v. West, 12 Vet. App. 22, 29 
(1998) (noting requirements for establishing service 
connection on a secondary basis).  Thus, in order to 
establish a secondary service connection claim, the Veteran 
must show: (1) the existence of a current (secondary) 
disability; (2) the existence of a service- connected 
disability; and (3) evidence that the service- connected 
disability proximately caused the secondary disability.  38 
C.F.R. § 3.310(a).  A Veteran may also establish secondary 
service connection by demonstrating that his current 
(secondary) disability became aggravated or chronically 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a Veteran's non-service- connected [secondary] 
condition is proximately due to or the result of a service- 
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a Veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

VA amended 38 C.F.R. § 3.310 during the pendency of this 
appeal, effective October 10, 2006. This amendment added the 
following provision to this regulation: "(b) Aggravation of 
nonservice-connected disabilities.  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, the VA will not concede that a nonservice- connected 
disease or injury was aggravated by a service- connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level."  
38 C.F.R. § 3.310.

(iii).  Doctrine of Reasonable Doubt.  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that the evidence of record is 
in relative equipoise as to whether the Veteran's PTSD 
caused, in part, his coronary artery disease.  

The Board notes that the record of evidence contains 
conflicting opinions regarding whether the Veteran's service-
connected PTSD either caused or aggravated his heart disease.  
For example, in the December 2000 VA treatment record, the 
examiner stated that the Veteran's coronary artery disease 
was certainly stress related; and, had the Veteran not had 
PTSD, his coronary artery disease would have been more 
problematic than it was.  Likewise, in a January 2007 VA 
examination report, the examiner stated that the Veteran's 
PTSD had some affect on the Veteran's coronary artery 
disease, most probably by blood pressure elevation through 
the years; and that it that it was at least as likely as not 
that there was a factor related to the Veteran's PTSD with 
the development of his coronary artery disease.  However, in 
the March 2005 VA examination report, the examiner stated 
that it was less likely than not that the coronary artery 
disease was caused or aggravated by his PTSD.  In addition, 
in the January 2008 VA medical opinion, the examiner reported 
that there was no scientific evidence to validate a causative 
connection between PTSD and heart disease or hypertension.  
In the most recent July 2009 outside medical opinion, a board 
certified cardiologist stated that he did not believe that 
there was enough evidence to state that PTSD more likely than 
not caused or aggravated coronary artery disease.  He also 
stated that, even if PTSD were a contributing factor, the 
examiner believed that it would be a very modest one, in 
light of the Veteran's other profound and overwhelming risk 
factors.  As such, the clinician stated that he did not 
believe that the Veteran's PTSD likely meaningfully either 
caused or exacerbated his cardiac disease.  

As there were conflicting competent opinions of record 
regarding the question of whether the Veteran's PTSD caused 
or aggravated his heart disease, the Board obtained an 
independent medical expert opinion from a board-certified 
cardiologist.  In reviewing this most recent opinion, 
summarized above, the Board finds that, while it may not have 
been the intent of the cardiologist, it provides some support 
for the contended causal relationship.  By stating that he 
did not believe that the Veteran's PTSD likely meaningfully 
(emphasis added) either caused or exacerbated the Veteran's 
heart disease, it stops short of finding that the PTSD did 
not cause or aggravate the heart disease.  In other words, by 
using the word meaningfully, it implies that there is some 
relationship, albeit not substantial.  The same 
cardiologist's observation that even if PTSD were a 
contributing factor, it would be a very modest one (emphasis 
added) is consistent with this interpretation.  The 
cardiologist also inadvertently used the wrong legal 
standard; the burden of proof here as in any claim for 
veteran's benefits is equipoise.  Thus, the question is 
whether it is at least as likely as not (50 percent or 
greater degree of probability) that PTSD caused or aggravated 
the Veteran's heart disease rather than "likely".  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The undersigned has considered obtaining a clarification t 
from the cardiologist.  However, this appeal is now eight 
years and counting in duration and multiple opinions have 
been obtained.  The Veteran deserves a decision rather than a 
remand for yet another opinion or clarification that could 
muddy the waters further.  Moreover, it is not permissible 
for VA to undertake additional development if the purpose is 
to obtain evidence against an appellant's case.  See Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003).

The medical evidence in this matter regarding whether there 
is a causal relationship between the Veteran's PTSD and his 
coronary artery disease is evenly divided.  The Board notes 
that, in the December 2000 VA treatment record and the 
January 2007 VA medical report, the examiners each indicated 
their respective belief that the Veteran's PTSD had a causal 
effect on his heart disease.  In the March 2005 VA 
examination report, the examiner stated that it was less 
likely than not that the coronary artery disease was caused 
or aggravated by his PTSD.  Also, in the January 2009 VA 
medical opinion, the clinician stated that there was no 
scientific evidence to validate a causative connection 
between PTSD and heart disease or hypertension.  However, the 
Board notes that, in the July 2009 outside medical opinion, 
the examiner noted many scientific studies suggesting a link 
between PTSD and heart disease.  Although the July 2009 
clinician took pains to clarify the ambiguous nature of the 
studies' conclusions, the studies, taken at face value, are 
evidence suggesting a link between the two disorders.  
Considering the medical opinions indicating a nexus between 
the Veteran's PTSD and his heart disorder, the medical 
studies suggesting such a link noted in the July 2009 outside 
medical opinion, and the clinician's opinion that, despite 
the author's caution, does not explicitly rule out a link 
between the disorders but rather implies that there is a very 
modest link, the Board finds that the medical evidence in 
this matter to be in approximate equipoise.  

When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. 
App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  In view of the foregoing, the Board finds that 
secondary service connection for the Veteran's coronary 
artery disease is warranted on the basis of causation.  
38 C.F.R. § 3.310.  


ORDER

Service connection for coronary artery disease as secondary 
to service-connected PTSD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


